DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 2 objected to because of the following informalities:  Claim 2 recites “descrete spatially separated points” which seems to be typographical error and should be “discrete spatially separated points.”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data collection unit” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner will interpret “a data collection unit” as a camera, a vision system, and equivalent thereof in light of specification [0024].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection has been modified in view of applicant's arguments and/or amendments.
	
Claims 1, 4-6, 8, 12, 16-17, 20, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over “Cory et al.,” US 2011/0082383 (hereinafter Cory) and “Murphy et al.,” US 10,335,236 (hereinafter Murphy). 
Regarding to claim 1, Cory teaches a system, comprising:
a registration probe (Fig. 34A), comprising:
a registration probe body having a distal portion, an intermediate portion, a proximal portion, and a longitudinal axis defined by the intermediate portion (pen type Fig. 34A [0196]);
a dynamic engagement tip operably coupled to a distal end of the distal portion, (electrode tip [0196] Fig. 34A); and
a locator coupled to the proximal portion (264 markers placed on the proximal portion of the probe [0208] Fig. 34A);
Cory further teaches that wherein, in operation, the dynamic engagement tip of the registration probe is placed in continuous contact with and moved around a selected anatomical area during anatomical registration (registering device in 3D space, that positional information may be used to locate discriminated tissue so that other instruments may use that information in subsequent procedures [0208]-[0210]), but does not explicitly disclose that the dynamic engagement tip comprises a plurality of contacts points configured to engage a selected anatomical area at discrete spatially separated points.  
However, in the same field of endeavor in medical probe with engagement tip, Murphy discloses a registration instrument which includes three legs that contact different and distinct surface of the anatomical features (Col. 9 lines 14-51, Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a registration probe tip as taught by Cory to combine with a plurality of tips disclosed by Murphy, since Cory and Murphy are directed to registration instruments, and registration instrument with multiple tips was well known in the art as taught by Murphy.  One of ordinary skill in the art could have combined probe as claimed by Cory with no change in their respective functions, but replacing tip of the pen type registration probe with plurality of tips, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow simultaneous localization of multiple points in different planes and in the pelvis (Col. 8 lines 19-33 and Col. 9 lines 14-20), and there was reasonable expectation of success.
Regarding to claim 8, Cory and Murphy together teach all limitations of claim 1 as discussed above.
Cory discloses wherein at least a portion of one of the distal portion and the proximal portion is straight such that it extends along the registration probe axis (Fig. 34A-C, a pen type with a straight portion extending along the probe axis).
Regarding to claim 12, Cory teaches a device, comprising:
a registration probe having a distal portion, an intermediate portion, a proximal portion, and a longitudinal axis defined by the intermediate portion (pen type Fig. 34A [0196])
a functional engagement tip coupled to a distal end of the distal portion, wherein the functional engagement tip comprises a contact surface geometry that is complementary to a selected anatomical area (electrode tip [0196] Fig. 34A),
a locator coupled to the proximal portion (264 markers placed on the proximal portion of the probe [0208] Fig. 34A);
wherein the intermediate portion comprises an elongate shaft and the proximal portion comprises a handle (Figure 33-34 show an elongate shaft and the proximal handle [0193], [0196] suitably held by the operator)
Cory further teaches that wherein, in operation, the dynamic engagement tip of the registration probe is placed in continuous contact with and moved around a selected anatomical area during anatomical registration (registering device in 3D space, that positional information may be used to locate discriminated tissue so that other instruments may use that information in subsequent procedures [0208]-[0210]), but does not explicitly disclose that the dynamic engagement tip comprises a plurality of contact points configured in a contact spatially distributed surface geometry that is complentary to a selected anatomical area. 
However, in the same field of endeavor in medical probe with engagement tip, Murphy discloses a registration instrument which includes three legs that contact different and distinct surface of the anatomical features (Col. 9 lines 14-51, Figure 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a registration probe tip as taught by Cory to combine with a plurality of tips disclosed by Murphy, since Cory and Murphy are directed to registration instruments, and registration instrument with multiple tips was well known in the art as taught by Murphy.  One of ordinary skill in the art could have combined probe as claimed by Cory with no change in their respective functions, but replacing tip of the pen type registration probe with a plurality of tips, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to allow simultaneous localization of multiple points in different planes and in the pelvis (Col. 8 lines 19-33 and Col. 9 lines 14-20), and there was reasonable expectation of success.
Regarding to claims 16-17, Cory and Murphy together teach all limitations of claim 12 as discussed above. 
Cory further discloses wherein the plurality of contact points are configured to slide or move along the selected anatomical area ([0196]) and array of points are defined with a circumscribed circle ([0194]-[0197] hollow, cylinder, roller, flattened surface, Figure 34 A-C). 
Regarding to claim 20, Cory and Murphy together teach all limitations of claim 12 as discussed above.
Cory teaches a pen type medical instrument that its position can be tracked ([0196]), thus pen type has the portion of the proximal and distal portions to be straight such that it extends along the registration probe axis. 
Regarding to claim 30, Cory and Murphy together teach all limitations of claim 12 as discussed above. Cory teaches a tip that is movable in any surface ([0210]), thus is non-patient specific so as to conform generally to the selected anatomical area of different patients as claimed. 
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cory and Murphy as applied to claim 1 above, and further in view of “Jagga et al.,” WO 2016/041050 (hereinafter Jagga, filed on 09/15/2014). 
Regarding to claims 2-3, Cory and Murphy together teach all limitations of claim 1 as discussed above.
Cory further teaches a data collection unit, wherein the data collection unit collects physical space data corresponding to a plurality of surface points at a data collection rate during a selected time period of anatomical registration (Camera [0207]-[0208]); wherein the data collection unit determines at least one of a plurality of point-based registrations and distance between individual surface points from the physical space data ([0208]-[0211] registering array of points, camera can detect and locate within space optical fiducial markers). 
Cory does not further explicitly disclose wherein the plurality of surface points correspond to the discrete spatially separated points contacted by the plurality of contact points.
However, Murphy discloses wherein the plurality of surface points correspond to the discrete spatially separated points contacted by the plurality of contact points (Col. 7 lines 23-47).
Cory does not explicitly teach that the data collection rate is between about 1 to about 60 Hz as claimed.
However, Jagga discloses tracking medical instrument using point registration of plurality of points and distances between the points, in real-time tracking manner at a sufficiently high frequency about 60 Hz as claimed (page 22 1st paragraph and 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify point registration as taught by Cory to combine with high frequency tracking disclosed by Jagga, since Cory and Jagga are directed to navigable medical instrument, and real-time tracking was well known in the art as taught by Jagga.  One of ordinary skill in the art could have combined point registration process as claimed by Cory with no change in their respective functions, but modifying the processor to perform at a high frequency, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide real-time tracking of the medical instrument (page 22 1st paragraph), and there was reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cory and Murphy as applied to claim 1 above, and further in view of “Kendale et al.,” US 2007/0129719 (hereinafter Kendale).
Regarding to claim 7, Cory and Murphy together teach all limitations of claim 1 as discussed above.
Cory does not further explicitly disclose length of between 100mm to about 400 mm as claimed.
However, in an analogous field of navigating medical instruments, Kendale discloses length of the endoscopic device to be 25-40 cm ([0313]), which is 250-400 mm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify length of the probe as taught by Cory to combine with specific dimension disclosed by Kendale, since Cory and Kendale are directed to navigable medical instruments, and endoscopic instrument with length of 25-40 cm was well known in the art as taught by Kendale.  One of ordinary skill in the art could have combined probe as claimed by Cory with no change in their respective functions, but adjusting and/or modifying its length to be in range of 25-40 cm, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide appropriate dimensions for desired performance of the endoscope ([0313]), and there was reasonable expectation of success.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cory and Murphy as applied to claim 1 above, and further in view of “Warnock et al.,” EP 1 764 059 A1 (hereinafter Warnock). 
Regarding to claim 11, Cory and Murphy together teach all limitations of claims 1 and 4 as discussed above.
Cory does not further disclose a portion of the proximal and distal portion is offset from the probe axis as claimed in claim 11.
However, in a same field of navigable instrument, Warnock discloses an instrument with tracking part, wherein the part of the distal portion is bent, curved, and offset as claimed (Figure 1 [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify pen embodiment as taught by Cory to combine with off centered tip of Wardock, since Cory and Wardock are directed to navigable medical instrument, and the off centered distal end was well known in the art as taught by Wardock.  One of ordinary skill in the art could have combined the pen embodiment as claimed by Cory with no change in their respective functions, but modifying its tip portion to be bent, curved and off centered, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to gain access to a recessed anatomical feature, improving the ergonomic performance ([0014] and [0027]), and there was reasonable expectation of success.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cory and Murphy as applied to claims 12 and 17 above, and further in view of Kendale.
Regarding to claims 18-19, Cory in view of Murphy teaches all limitations of claims 12 and 17 as discussed above. 
Cory teaches the circumscribed circle (Fig. 33), but does not further teach dimensional limitations of claims 18-19. 
However, in an analogous field of navigating medical instruments, Kendale discloses length of the endoscopic device to be 25-40 cm ([0313]), which is 250-400 mm.
In addition, Kendale disclose various formation of the tip of the medical devices, including configuration of circumscribed circle (pair of probes contacting the target surfaces [0409]-[0412], Y-shaped end in open configuration meets the array of points defined in circumscribed circle, Fig. 29C), and further teaches configuration of diameter of the probe in 9-
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify length of the probe as taught by Cory to combine with specific dimension disclosed by Kendale, since Cory and Kendale are directed to navigable medical instruments, and endoscopic instrument with length of 25-40 cm, diameter of 9-12 mm, and Y shaped distal end was well known in the art as taught by Kendale.  One of ordinary skill in the art could have combined probe as claimed by Matsumoto with no change in their respective functions, but adjusting and/or modifying its length to be in range of 25-40 cm, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide appropriate dimensions for desired performance of the endoscope ([0313]) and results in multiple contact points ([0409]), and there was reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Hoppe et al.,” (US 2006/0058644) discloses a registration probe having a distal, intermediate, and proximal end, and distal end with rotatable tip and locator coupled to the proximal portion as claimed (Figures 4- 6 [0043]). 
“Altshuler et al.,” (US 2009/0248004). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/PATRICIA J PARK/Primary Examiner, Art Unit 3793